} ELECTRONICAL

pate fiueb: 5129] de

MEM0.ENDORSED

Ne es

DATE

 

 
 

 

-17-cVv- : Document 62 Filed 05/27/20 Page 1 of 2
CESSE TAP EABIEO NER BEcimenteL ‘Hind Osormo Page 1 of 2
> U.S. Department of Justice

United States Attorney
Southern District of New York

86 Chambers Street Thea pplicationis-— ranted.
New York, New York 10007 Pe ena
, 2

 
 
  
    

   

| (a
May 27, 2020 fet
By ECF Nelson S. Roman, U.S.0.J.
The Honorable Nelson S. Roman Dated: zd 20
United States District Judge White Plains, New York 1060
Goma Tork Clerk of the Court requested to
White Plains, NY 10601 terminate the motion (doc. 61).

Re: Male Dixon, aka James King v. Blackensee, 17 Civ. 7359 (NSR)

Dear Judge Roman:

This Office represents defendant Barbara Von Blanckensee, Warden of the Federal
Correctional Institution in Otisville, New York, (the “government”) in this action brought by
incarcerated plaintiff Male Dixon, also known as James King. Lwrite respectfully to request Hh

stay of all discovery, including any pending deadlines, in this action until the government’s
interlocutory appeat ts resolved. Plaintiff's counsel consents to this request.

 

On June 11, 2019, this Court granted the government’s motion to dismiss in part, but denied
it with respect to plaintiff's Fifth and First Amendment claims against Warden Blanckensee in
her personal capacity under Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971).
See Opinion and Order, Dkt. No. 35. On March 26, 2020, the Court denied in part Warden
Blanckensee’s motion for reconsideration of the Court’s decision on her motion to dismiss. See
Opinion and Order, Dkt. No. 55. On May 22, 2020, the government appealed from the Court’s
June 11, 2019, and March 26, 2020, decisions. See Dkt. No. 60. In light of the government’s
appeal, discovery should be stayed, in line with the purposes of the qualified immunity doctrine.
See Pearson v. Callahan, 555 U.S. 223, 231 (2009); Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982) (“Until [the] threshold [qualified] immunity question is resolved, discovery should not be
allowed.”). In addition, because the issues raised by the Court’s decisions on appeal concern the
entirety of plaintiff's remaining claim, this Court lacks jurisdiction over plaintiff's remaining
claim until the mandate of the United States Court of Appeals for the Second Circuit issues. See
Retirement Board of the Policemen’s Annuity and Benefit Fund of the City of Chicago v. Bank of
New York Mellon, 297 F.R.D. 218, 220-21 (S.D.N.Y. 2013) (“[A]n interlocutory appeal, unless
frivolous, generally divests the district court of jurisdiction respecting the issues raised and
decided in the order on appeal.” (quoting Garcia v. Bloomberg, No. 11 Civ. 6957 (JSR), 2012
WL 3127173, at *1 (S.D.N.Y. July 27, 2012))).

I thank the Court for its consideration of this submission.
Casesd: F750 RA NSR Do

ce (by ECF): Counsel of Record

 

cument 62 Filed 05/27/20 Page 2 of 2
ocument 61 Filed 05/27/20 Page 2 of 2

By:

Page 2

Respectfully submitted,
GEOFFREY S. BERMAN
United States Attorney

/s/ Steven J. Kochevar

Steven J. Kochevar

Assistant United States Attorney
86 Chambers Street, 3 Floor

New York, NY 10007

Telephone: (212) 637-2715

Fax: (212) 637-2717

Email: steven.kochevar@usdoj.gov
